Citation Nr: 0122009	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  96-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee injury with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse








ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.  

The current appeal arose from a May 1996 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a left knee disorder.  

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in June 1997, a transcript of which 
has been associated with the claims file.  

A historical review of the record shows that entitlement to 
service connection for a left knee injury was originally 
denied by the RO in November 1958.  That decision was not 
appealed by the veteran.  In several subsequent rating 
decisions, the last in March 1993, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a left knee 
injury.  The veteran did not appeal those decisions, which 
are now final.  

In a Supplemental Statement of the Case issued in May 2001, 
the RO reviewed the claim of entitlement to service 
connection for a left knee injury with osteoarthritis on a de 
novo basis and denied service connection.  The RO also 
certified the issue for appellate review as entitlement to 
service connection a left knee injury with osteoarthritis.

The Board notes that the RO characterized the issue certified 
for appellate review as service connection for a left knee 
injury with osteoarthritis.  However, in accordance with the 
United States Court of Appeals for Veterans Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  

Hence, the Board will proceed with a determination as to 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee injury with osteoarthritis, and has recharacterized 
the issue accordingly.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a left knee disorder when it issued an 
unappealed rating decision in March 1993.

2.  The evidence submitted since the March 1993 rating is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final March 1993 rating decision 
wherein the RO denied the reopening of the claim of 
entitlement to service connection for a left knee disorder is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The evidence which was of record prior to the March 1993 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a left knee disorder is 
reported in pertinent part below.  

Service medical records show no documentation of complaints 
or a diagnosis of a left knee disorder.  

Associated with the claims file is a clinical evaluation 
report dated in November 1958 showing narrowing of the joint 
space of the left knee.  

Associated with the claims file are statements received in 
November 1958 and November 1959 from the veteran's former 
service acquaintances, wherein they stated that the veteran 
injured his left knee during service and has had problems 
with his left knee since service.  

Associated with the claims file are VA clinical records dated 
in 1984 showing complaints of left knee pain and a diagnosis 
of degenerative joint disease.  

VA clinical records dated from 1986 to 1988 show treatment, 
primarily for disabilities not currently at issue, but note 
complaints of pain of the left knee and a diagnosis of 
degenerative joint disease of both knees.  

A statement dated in September 1984 from the veteran's former 
service acquaintance shows the veteran injured his left knee 
during service.  

Associated with the claims file are VA clinical records dated 
from 1989 to 1993 include complaints of left knee pain.  A 
diagnosis of degenerative joint disease was provided.  

Evidence submitted since the March 1993 decision wherein the 
RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a left knee disorder is reported in pertinent 
part below.  

A statement dated in March 1994 from the veteran's private 
physician's nurse shows she reported treatment of the veteran 
in the 1970s for left knee pain.  

Associated with the claims file are VA clinical records dated 
from 1992 to 1997 include occasional complaints of left knee 
pain.  VA X-rays of the knees taken in December 1994 revealed 
bilateral degenerative joint disease, narrowed medial 
compartments, and old left anterior tibial separated 
ossification or old trauma.  

During a VA joints examination conducted in March 1997 the 
veteran reported that he had sustained an injury to his left 
knee during service and was hospitalized.  The diagnosis was 
chronic pain syndrome and degenerative joint disease, knees 
bilaterally.  The examiner opined that the veteran's 
degenerative joint disease was primary due to his large body 
hiatus and probably genetic, and was not secondary  or post-
traumatic in nature.  

During his personal hearing before a Hearing Officer at the 
RO in June 1997, the veteran stated that he sustained an 
injury to his knee and was subsequently hospitalized during 
service.  He continued to have problems with his left knee 
following his separation from service.  He wife also 
testified in support of his claim.

Associated with the claims file is a statement dated in 
September 1997 from a private physician who reported that 
radiographs of the veteran's left knee revealed a moderate 
amount of arthritis in the medial compartment and advanced 
arthritic changes in the patellofemoral compartment, 
particularly in the lateral facet area.  

On file are statements received in February 1999 from the 
veteran's former service acquaintances stating that the 
veteran sustained a left knee injury during service.  


Criteria 

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. 

The first step involves two questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issues at hand?  Evans v. Brown, 9 
Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In this case, the RO notified the veteran of the changes in 
the law with respect to the duty to assist in the most recent 
Supplemental Statement of the Case issued in May 2001.  
Overall, the rating decision of record, statement of the 
case, supplemental statement of the case, and correspondence 
of record issued by the RO has advised in unmistakable terms 
what is needed to substantiate the veteran's claim.  

Therefore, the Board finds that the veteran is not prejudiced 
by its consideration of his claim pursuant to this new law 
because it has been considered by the RO.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and written as well as oral argument on the merits of the 
issues on appeal, and has done so.  

The Board notes that the regulations in 38 C.F.R. Part 3 
pertainig to the duty to assist were recently amended to 
implement the provisionss of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).



VA has met its duty to assist, as mandated by 38 U.S.C.A. §§ 
5103, 5107 (West Supp. 2001).  VA identified relevant issues, 
and obtained relevant treatment records.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and Material Evidence

Nothing in VCAA shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f)).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1386 
(Fed. Cir. 1996), the Court held that 38 U.S.C. § 7104 
"means that the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the RO may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board'' jurisdiction according to how the RO 
office ruled."  Barnett, 83 F.3d at 1383.

The veteran seeks to reopen his claim of service connection 
for a left knee injury with osteoarthritis, which the RO 
finally denied in March 1993.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.


When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.  

As was stated above, the RO declined to reopen the claim of 
entitlement to service connection for a left knee disorder in 
March 1993, and this decision was not appealed and became 
final.  Therefore, the Board shall considered whether new and 
material evidence has been submitted since the March 1993 
rating decision.  

The evidence at the time of the RO's March 1993 decision 
showed no factual relationship between military service and 
the post service diagnosed left knee osteoarthritis. 

The evidence added to the record since the March 1993 
decision includes VA clinical records, a VA examination 
report, private medical records, a transcript of hearing 
testimony, and lay statements.

The testimony provided by the veteran that he had an 
inservice injury and now has left knee osteoarthritis is 
merely a restatement of evidentiary argument already 
considered and rejected by the RO when it issued its March 
1993 decision, and hence does not constitute either new or 
material evidence.

The Board finds that the statements submitted by the 
veteran's former service acquaintances are not new and 
material, and are simply cumulative of evidence which was 
previously of record.  

The former service acquaintances had previously stated that 
the veteran sustained an injury to his left knee during 
service and continued to have problems post service.  

Moreover, the veteran and his former service acquaintances 
are not deemed competent to provide a medical diagnosis or 
etiology therefor.  The Board notes that generally speaking, 
lay persons are not competent to offer evidence that requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492.494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

The VA treatment records and private medical records 
constitute new evidence, but the evidence is not material 
because it does not bear directly and substantially on 
whether the veteran incurred a chronic disability of the left 
knee during active service.  Additionally, there is no 
competent medical opinion linking his left knee 
osteoarthritis to service.

The VA examination report is new evidence and is arguably 
relevant to his claim in the broadest sense, it is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 3.156(a).  

The new evidence provides no basis to relate the current left 
knee osteoarthritis to service or any incident therein.  In 
fact, the evidence shows that the current left knee 
osteoarthritis was primary in nature and related to the 
veteran's large body habitus and probably genetic.  The VA 
examiner added that the left knee arthritis was not secondary 
in nature or post-traumatic for that matter.

The medical evidentiary record has not changed since the 
prior denial.  There is no competent medical evidence of 
record linking the post service diagnosed left knee 
osteoarthritis to service.  

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a left knee disorder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); see Ivey, 2 Vet. App. at 
322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
left knee injury with osteoarthritis, the appeal is denied.   



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

